ORDER
PER CURIAM.
Levi Campbell, appearing pro se, has filed an application for *544relief under what we will call habeas corpus. Campbell was convicted in the district court of Silver Bow County, Montana, of the crime of assault in the second degree and sentenced to a. term of imprisonment. At his trial he was represented by court, appointed counsel, Mark P. Sullivan, Esq., a former county attorney of Silver Bow County. An appeal was carried to this. Court and the judgment of conviction was affirmed on August 29, 1972. State v. Campbell, 160 Mont. 111, 500 P.2d 801, 29 St.Rep. 736.
Petitioner relates, among other things, that his rights were violated since his court appointed attorney had, while county attorney, pressed charges against him. Petitioner asserts that in February 1963, his court appointed counsel had prosecuted him and that he had been convicted of a crime, whether a felony or misdemeanor we are unable to determine.
In State v. Campbell, petitioner here was charged with a prior-felony, that of burglary committed in Yellowstone County.
This Court is not able, at this time, to determine what the circumstances are or may be. Because the court files, witnesses, and records are available in the district court of the second judicial district, county of Silver Bow, it is ORDERED that-the petition herein with accompanying exhibits be transferred from this Court to the second judicial district, before the Honorable John B. McClernan for such disposition as in the premises, be just.
It is so ordered. A copy of this order shall be mailed to Levi Campbell at the state prison.